DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Note that Claim 1, lines 3 and 4 recite “a determiner that determines a type of the coin based on the feature of the coin detected by the detector” and in lines 7 and 8, that “the type is not determined and for which multiple options of the type are extracted by the determiner”.  The term “type” is interpreted as a denomination of a coin.  

Regarding Claim 4, it is unclear whether or not the multiple options for types/denominations able to be tested are reduced to a single type or if the coins input to the device is limited to a single type/denomination.

 and a non-rare type that is equal in denomination to the rare type” does not make sense in terms of the assumptions described above, thus rendering the claim unclear and indefinite because of the multiple interpretations of the claim limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 5-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al (EP 1100051 A2).

Regarding Claim 1, Meade discloses 
a coin handling device (10), as illustrated in figures 1 and 8a-8c comprising:
a detector, i.e., test coin sensor (26, 30a, 30b), as mentioned at paragraph 12, first -fourth sentences, for example, and as illustrated in figures 1 and 2, that detects a feature of a coin, i.e., an electromagnetic field imparted by the field-generating coil (30a) and sensed by the sensing coil (30b);
a determiner, i.e, microprocessor-based control (22), as illustrated in figure 2, that determines a type of the coin, noting that the term “type” is interpreted as a denomation, based on the feature of the coin detected by the detector (26, 30a, 30b), as mentioned at paragraph 16, fourth sentence from the bottom, i.e,, “[c]hannels 68a-68c are monitored by microprocessor 70 which includes a program 74 to determine which sample coin the test coin matches”;
a reception unit, i.e, electronic module (24) and display (42), as illustrated in figure 6 and as mentioned at paragraph 12, second through fourth sentences from the bottom, and at paragraph 15, fourth sentence from the bottom, that receives from an operating person handling settings, i.e., software and sample coins, interpreted as   that designate a way of handling the coin that is an indeterminate coin of which the type is
not determined and for which multiple options of the type are extracted by the determiner (22), as mentioned at paragraph 19, eleventh and twelfth sentences, for example; and
a handling unit , i.e., kicker coil (21), as illustrated in figure 1, that handles the indeterminate coin based on the handling settings received by the reception unit (24, 42), as mentioned at paragraph 11, last three sentences, which states in the first sentence, “[a]n electromagnetic device, referred to as a kicker coil 21, is activated in order to deflect a coin inserted in coin path 14 to acceptance slot 20”, states in the second sentence, “[i]f kicker coil 21 is not activated, then the coin falls to coin rejection slot 18” and third sentence, “[i]t should be understood that the invention could also be used with the reverse logic in which kicker coil 21 must be activated in order to reject a coin”.

Regarding Claim 2, Meade discloses 
wherein the detector , i.e., test coin sensor (26, 30a, 30b), includes a magnetic sensor, i.e., coils (30a, 36a1, 36a2, 36a3) that detects a magnetic feature of the coin, as mentioned at paragraph 15, third and fourth sentences, i.e., “[e]ach of the coils 30b, 36b1, 36b2 and 36b3 are sensing coils which sense magnetic fields generated by the respective field-generating coils 30a, 36a1, 36a2 and 36a3” for example.


wherein the handling settings, interpreted to be the programming steps stored in the control processor (70), include a setting item, interpreted as a programming step, that designates the indeterminate coin as a coin to be subjected to rejection handling, as mentioned at paragraph 11, third and fourth sentences, i.e. “a kicker coil 21, is activated in order to deflect a coin inserted in coin path 14 to acceptance slot 20”, for example, and
wherein the handling unit performs the rejection handling on the indeterminate coin, i.e., via kicker coil (21).  See also paragraph 19, which mentions microprocessor (70) and control program (74).  

Regarding Claim 6, Meade discloses 
wherein the handling settings include a setting item that designates the indeterminate coin as a coin of a type having a highest degree of similarity among the multiple options of the type, and
wherein the handling unit handles the indeterminate
coin as a coin of the type having the highest degree of Similarity among the multiple options of the type, noting figures 8a and 8b and testing steps (92, 96, 100, 108, 112) and paragraph 19, for example, which illustrates and describes the matching process where upon matching the criteria, the identity of the denomination is confirmed by the processor (70).

Regarding Claim 7, Meade discloses 
wherein the multiple options of the type are a rare type, interpreted as a denomination that is not seen by the device often relative to other denominations, and a non-rare type, interpreted as a denomination that is more typical, that is equal in denomination to the rare type, such as a US quarter versus a Susan B Anthony dollar, as taught by Meade at paragraph 3, wherein the properties/characteristics of these coins are very close to each other since they are both five-layer clad coins, 
wherein the handling settings include a setting item that designates a transport destination of the indeterminate coin to a transport destination of a coin of the non-rare type, as mentioned at paragraph 11, third and fourth sentences, i.e. “a kicker coil 21, is activated in order to deflect a coin inserted in coin path 14 to acceptance slot 20”, for example.
and
wherein the handling unit performs handling of transporting the indeterminate coin to the same transport destination as that of a coin of the non-rare type, as mentioned at paragraph 11.

Regarding Claim 16, see rejection of Claim 1, above, which describes the rejection of the apparatus that performs the method in Claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al (EP 1100051 A2) in view of Zweig et al (US 2009/0048803 A1).

Regarding Claim(s) 3, 4 and 8, Meade teaches the system as described above.

Regarding Claim 3, Meade does not expressly teach  
wherein the detector includes an image sensor that detects an optical feature of the coin.

Regarding Claim 3, Meade does not expressly teach, but Zweig teaches wherein the detector includes an image sensor, i.e., optical detector (115), as illustrated in figure 9 and as mentioned at paragraph 56, that detects an optical feature of the coin, i.e., a diameter of a coin, as mentioned at paragraph 56, last sentence.



Regarding Claim 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the detector includes an image sensor that detects an optical feature of the coin, as taught by Zweig, in Meade’s coin handling device, for the purpose of eliciting additional coin data for making more accurate coin denomination and genuineness decision.

Regarding Claim 4, Meade teaches wherein the multiple options of the type/denomination have the same denomination since Meade teaches multiple denominations such as dollar coins and quarters as mentioned at paragraph 3, for example.  Since Meade already teaches multiple denominations, it is considered to be obvious to one of ordinary skill that the multiple type/denominations can be the same denomination for example, if either a single denomination is input into the device or if the multiple types tested are reduced to a single denomination.  See also paragraph 16, fifth through seventh sentences from the bottom.

Regarding Claim 8, Meade teaches the system as described with respect to Claims 1, 6 and 7, above, i.e., wherein the multiple options of the type are a rare type, interpreted as a denomination that is not seen by the device often relative to other denominations, and a non-rare type, interpreted as a denomination that is more  that is equal in denomination to the rare type, such as a US quarter versus a Susan B Anthony dollar, as taught by Meade at paragraph 3, wherein the properties/characteristics of these coins are very close to each other since they are both five-layer clad coins.


Regarding Claim 8, Meade does not expressly teach wherein the handling settings include a setting item that designates a transport destination of the indeterminate coin to a transport destination different from that of a coin of the non-rare type, and
wherein the handling unit performs handling of
transporting the indeterminate coin to the transport destination different from that of a coin of the non-rare type.

Regarding Claim 8, Meade does not expressly teach, but Zweig teaches wherein the handling settings include a setting item that designates a transport destination of the indeterminate coin to a transport destination different from that of a coin of the non-rare type, and
wherein the handling unit performs handling of
transporting the indeterminate coin to the transport destination different from that of a coin of the non-rare type, noting that Zweig teaches multiple transport destinations represented by the sorting openings (15-20) as illustrated in figure 1 and as mentioned at paragraphs 32 and 33, which state as follows.

[0032] A sorting disk assembly has a lower sorter plate 12 with coin sensor station 40, an offsort opening 31 and a plurality of sorting openings 15, 16, 17, 18, 19 and 20. There may be as many as ten sorting openings, but only six are illustrated for this embodiment. The first five sorting openings are provided for receiving U.S. denominations of penny, nickel, dime, quarter and dollar. From there, the coins are conveyed by chutes to collection receptacles as is well known in the art. The sixth sorting opening can be arranged to handle half dollar coins or used to offsort all coins not sorted through the first five openings. In some embodiments, as many as nine sizes can be accommodated. It should be noted that although only six sizes are shown, the machine may be required to handle coins with twice that number of specifications. The machine can also be configured to handle the Euro coin sets of the EU countries, as well as coin sets of other countries around the world.
[0033] As used herein, the term "sorting opening" or "collection opening" shall be understood to not only include the openings illustrated in the drawings, but also sorting grooves, channels and exits seen in the prior art.
Emphasis provided.

Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the handling settings include a setting item that designates a transport destination of the indeterminate coin to a transport destination different from that of a coin of the non-rare type, and
wherein the handling unit performs handling of
transporting the indeterminate coin to the transport destination different from that of a coin of the non-rare type,, as taught by Zweig, in Meade’s coin handling device, for the purpose of storing different coins of different denominations in different storage areas as a common coin and cash organizing scheme commonly used for tracking coin and cash inventory.

(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al (EP 1100051 A2) in view of Daout et al (US 2004/0093117 A1).

Regarding Claim(s) 9-15, Meade teaches the system as described above.
Regarding Claim 9, Meade does not expressly teach 
wherein the handling settings include a setting item
that designates a degree of priority of the type of the indeterminate coin, and wherein the handling unit handles the indeterminate coin as a coin of a type having a highest degree of priority among the multiple options of the type.

Regarding Claim 9, Meade does not expressly teach, but Daout teaches  
wherein the handling settings include a setting item
that designates a degree of priority of the type of the indeterminate coin, and wherein the handling unit handles the indeterminate coin as a coin of a type having a highest degree of priority among the multiple options, interpreted as multiple denominations, of the type, as mentioned at paragraph 72, which states as follows.

[0072] In the present embodiment, the controller 18 determines the desired relative proportions of the different denominations in the store 4. However, this determination can instead be carried out as part of the change-calculating algorithm. Thus, the change-calculating algorithm can take into account various factors, such as the relationship between prices and the values of respective denominations, to determine which denominations are most likely to be required for change, and this information can be used in adjusting the relative proportions of the different denominations in the store 4. Indeed, the change algorithm could be used to decide which denominations should be sent to the store, and which should be sent to the cashbox.


Thus, Daout’s algorithm, as illustrated in figure 2 and as referred to in paragraph 72, assigns priority to different denominations based upon expected demand for such denominations.  
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the handling settings include a setting item
that designates a degree of priority of the type of the indeterminate coin, and wherein the handling unit handles the indeterminate coin as a coin of a type having a highest degree of priority among the multiple options of the type, as taught by Daout, in Meade’s coin handling device, for the purpose of giving more priority to storing more commonly used coin denominations in different storage areas as an ordinary coin and cash organizing scheme typically used for managing coin and cash inventory based upon expected demand and usage of particular denominations, as mentioned at paragraph 8, for example, which states as follows.

[0008] In accordance with one aspect of the invention, the respective proportions of currency items of different denominations in a multi-dimentional store are adjusted in accordance with future change requirements for the different denominations, inhibiting the sending of a particular denomination to the store if the number of currency items of that denomination currently contained in the store exceeds a threshold, leaving more room for currency items of other denominations.

Emphasis provided.

Regarding Claim 10, see the rejection of Claim 9, above.


Regarding Claim 11, see the rejection of Claim 7, above.
Regarding Claim 12, see the rejection of Claim 7, above.
Regarding Claim 13, see the rejection of Claim 9, above.

Regarding Claim 14, see the rejection of Claim 7, above.

Regarding Claim 15, see the rejection of Claim 7, above.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Martin ‘770 is cited as another coin handling device with coin imaging sensors as well as electromagnetic sensors as mentioned at paragraphs 26 second to last sentence, and paragraph 29, last two sentences.



	Mirumachi ‘780 is cited as teaching a coin imaging device (1) as illustrated in figures 1-10.

	Jagielinski ‘523 is cited as teaching coin imaging sensors in the form of CCD detectors or LED’s at col. 2, lines 45-62 and col. 3, lines 38-64, for example.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



March 11, 2022